Citation Nr: 1231648	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a thoracolumbar strain with degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post anterior cruciate ligament repair, of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post anterior cruciate ligament repair, of the right knee.  

4.  Entitlement to a compensable initial rating for a left hip strain, status post crush injury to the femur.  

5.  Entitlement to a compensable initial rating for a right hip strain, status post crush injury to the femur.  

6.  Entitlement to an initial rating in excess of 10 percent for a traumatic laceration, soft tissue injury, anterior aspect of the left thigh with skin grafting, old, healed.  

7.  Entitlement to an initial rating in excess of 10 percent for a traumatic laceration, muscle crushing, anteromedial aspect of the right thigh, old, healed.  

8.  Entitlement to a compensable initial rating for a traumatic laceration, with skin grafting, of the left popliteal area, old, healed.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Veteran testified via video before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The Board observes that during the pendency of this appeal, the Veteran was granted an increased rating, to 20 percent, for his thoracolumbar strain with degenerative disc disease.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, in the present case, the Veteran has made clear his desire to continue his appeal of this issue.  Consequently, the issue of entitlement to an increased disability rating for a low back disability remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran seeks increased ratings for several service-connected disabilities of the spine and lower extremities.  He also seeks a TDIU.  At his July 2012 personal hearing, he stated that in approximately 2005, he began a period of vocational rehabilitation with VA; however, he was unable to continue this program due to his service-connected disabilities, according to his testimony.  Review of the claims file does not indicate any records generated by VA related to the Veteran's vocational rehabilitation training have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and other governmental records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, remand is required in order to obtain these potentially-relevant records.  

Next, also at his July 2012 hearing, the Veteran reported that he had a recent microdiscectomy of the lumbosacral spine in either 2009 or 2010.  This operation was performed at the Burns Clinic, a private facility in Michigan.  Records associated with this treatment have not yet been obtained.  VA's duty to assist includes obtaining relevant private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  As these records are private, the Veteran is put on notice that they may not be obtained without his authorization; thus, his cooperation with VA in this regard is essential.  He may either provide VA with the names and addresses of his private medical care providers and authorized VA to request these records, or obtain and submit them on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the local VA Vocational Rehabilitation and Employment office, and obtain all records generated in adjudicating the Veteran's vocational rehabilitation claim.  Any negative search result should be noted in the record.  

2.  Contact the Veteran and request the names, addresses, and proper authorizations for any private medical care providers who have treated his thoracolumbar strain, or any other service-connected disability during the pendency of this appeal.  Such request should include, but not be limited to, the private care provider who performed the recent surgery on the Veteran's lumbosacral spine.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

